DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.


Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered.
The applicant argues the rejection does not teach the newly amended claim limitation regarding inertial navigation system (INS) sensors.  The addition of McCorkendale is used in the rejection below to address this feature.
The applicant argues Wilson does not teach the limitations regarding each nacelle of each wind turbine uses the wind direction and angle of the nacelle.  The examiner finds the argument does not account for the teachings of the base reference Lund in [0044], [0039] and [0040].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (U.S Pre-Grant Publication 20160333854) hereinafter Lund in view of Wilson et al. (U.S Pre-Grant 20170335827) hereinafter Wilson, Weber et al. (U.S Pre-Grant Publication 20180372886) hereinafter Weber, and McCorkendale (U.S Pre-Grant Publication 20100143128) hereinafter McCorkendale.
Regarding claim 1, Lund discloses:
A method for optimizing wake management in a wind farm having a plurality of wind turbines {[0002]},
the method comprising:
determining, via a farm-level controller {Figure 3 (222), [0035]}, an angle of each nacelle of the wind turbine of the plurality of wind turbines {[0044], [0082], yaw angle};
determining, via the farmer-level controller, a wind direction at each nacelle of each wind turbine of the plurality of wind turbines {[0039], [0044]}, the determining comprising:
receiving one or more measurement signals from a wind sensor of the at least one nacelle {[0039], [0044]}
calculating the wind direction at each nacelle of each wind turbine of the plurality of turbines using the one or more measurement signals {[0039], [0044]; implicit disclosure MPEP 2144.01 raw measurement data has to analyzed to correspond to wind direction}
generating, via the farm-level controller, a wake estimation model  of the wind farm in real-time {[0064], Figure 7 (161)} using the wind direction and the angle of each nacelle of each wind turbine of the plurality of wind turbines {[0073]-[0074]};
running, via the farm-level controller, the wake estimation model of the wind farm to determine one or more optimal operating parameters for the plurality of wind turbines of the wind farm that maximize energy production of the wind turbine {[0065]-[0066], Figure 7 (154)};
and, operating the wind farm using the one or more optimal operating parameters so as to optimize wake management of the wind farm {[0065-066], Figure 7 (157)}.
Lund is silent regarding the details of particular sensors {[0039]-[0040]} and therefore silent regarding:
receiving, via one or more position localization sensors, position data from at least one nacelle of the plurality of wind turbines
comprising one or more real-time kinematic (RTK) sensors and one or more inertial navigation system (INS) sensors,
wherein receiving the position data from at least one nacelle of the plurality of wind turbines includes:
receiving three-dimensional or two-dimensional position data from the one or more RTK sensors and
receiving three-dimensional or two-dimensional acceleration data from the one or more INS sensors
Wilson pertains to wind farm analysis regarding wakes.  Wilson teaches receiving, via one or more position localization sensors, position data from at least one nacelle of the plurality of wind turbines {[0014], [0017]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have position data for each of the nacelles of the individual wind turbines of the wind farm as taught by Wilson and this data be used in the controller of Lund.  One of ordinary skill in the art would be motivated to do so this data is highly relevant in evaluating wakes {Wilson [0046]} and Lund teaches any number and type of sensor may be employed at any location {Lund [0040]}.
Weber pertains to wind turbine sensors.  Weber teaches:
the one or more position localization sensors comprising at least one real-time kinematic sensor {[0009]} and
wherein receiving the position data from at least one nacelle of the plurality of wind turbines includes receiving three-dimensional or two-dimensional position data from the one or more RTK sensors {[0009]-[0010]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the position sensors of the combination of Lund and Wilson be real-time kinematic sensors.  One of ordinary skill in the art would be motivated to do so for highly accurate measurements of position {Weber [0009]}.  
McCorkendale pertains to wind turbine sensors for determining the position indicative of the yaw.  McCorkendale teaches:
the one or more position localization sensors comprising one or more inertial navigation system (INS) sensors {[0016]}
 wherein receiving the position data from at least one nacelle of the plurality of wind turbines includes receiving three-dimensional or two-dimensional position data from the one or more INS sensors {[0016]-[0017] INS sensors send acceleration data}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have INS sensors in addition to the real-time kinematic sensors of Weber.  One of ordinary skill in the art would be motivated to do so have various measurements of the wind turbine position/acceleration to be used as data for the controllers {McCorkendale [0016]} and for basic reasons such as redundancy.    
Additionally, Lund is silent about the yaw angle being measured with respect to an absolute reference such as true north based on the position data.
Wilson teaches the yaw measurements (nacelle direction) are measured with respect to an absolute reference based on the position data {[0017], this is required to form a median direction for the wind farm as described}.  Wilson may not say specifically the direction with respect to true north, but as long as the nacelle directions are known for the farm they can be determined with respect to true north or any other direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the yaw measurement of Lund be measured in reference to an absolute direction such as true north as taught by Wilson.  One of ordinary skill in the art would be motivated to do so as this would be beneficial for the realistic representation of the farm {Lund [0073]}.    
Regarding claim 2, the combination of Lund, Wilson, Weber, and McCorkendale further teaches wherein the one or more position localization sensors comprise one or more of the following: one or more global positioning system (GPS) sensors {Weber [0009], real-time kinematic sensors are an improvement based upon GPS which uses GPS sensors and is referred to as RTK GPS (Real Time Kinematics Global Positioning System)}.
Regarding claim 6, the combination of Lund, Wilson, Weber, and McCorkendale further teaches comprising installing the one or more position localization sensors locally onto each of the plurality of wind turbines in the wind farm {Wilson [0017]/ Weber [0010] on the nacelle}, wherein the one or more position localization sensors communicate with the farm-level controller and/or a base station directly using an existing network of the wind farm or a wireless communication system {Lund [0037], [0043]}.
Regarding claim 9, Lund further discloses wherein the one or more optimal operating parameters comprise one or more yaw angles for one or more of the plurality of wind turbines {[0082] yaw angle one the operating conditions/parameters optimized [0008]}.
Regarding claim 10, Lund further discloses wherein operating the wind farm using the one or more optimal operating parameters further comprises adjusting, via one or more turbine controllers, the one or more yaw angles for one or more of the plurality of wind turbines {[0040], [0082] yaw angle is adjusted by controller}.
Regarding claim 11, Lund further discloses wherein the wake estimation model of the wind farm further comprises digital twin of the wind farm {[0064]}.
Regarding claim 12, Lind further discloses further comprising running the wake estimation model of the wind farm online {[0033], [0065]}.
Regarding claim 13, the limitations are substantially identical to claim 1; therefore please refer to claim 1 above.  The additional limitation compared to claim 1 is taught by Lund:
a controller communicatively coupled to the one or more position localization sensors, the controller configured to perform a plurality of operations {[0032]}.
Regarding claim 14, the combination of Lund, Wilson, Weber, and McCorkendale further teaches wherein the one or more position localization sensors are installed locally onto each of the plurality of wind turbines in the wind farm {Wilson [0017], Weber [0010] on the nacelle}.
Regarding claim 17, Lund further discloses wherein the wind sensor comprises an anemometer mounted to the at least one nacelle or a met mast {[0040] anemometer, [0039] may be located on meteorological mast or nacelle}.
Regarding claim 18, the claim is substantially identical as claim 9 and rejected in the same manner.  For purposes of brevity the rejection is not repeated.
Regarding claim 19, the claim is substantially identical as claim 12 and rejected in the same manner.  For purposes of brevity the rejection is not repeated.
Regarding claim 20, Lund discloses:
A wind farm {[0002]}, comprising:
a plurality of wind turbines {Figure 3 (202)}, each wind turbine of the plurality of wind turbines comprising:
a turbine-level controller {Figure 2/3 (26)},
a tower {Figure 1 (12)},
a nacelle mounted atop the tower {Figure 1 (16)},
a rotor having rotatable hub with at least one rotor blade mounted thereto {Figure 1 hub (20) has blades (22)},
a farm-level controller communicatively coupled to the one or more position localization sensors of each wind turbine of the plurality of wind turbines {[0043]},
the farm-level controller configured to perform a plurality of operations {[0032], [0043]},
the plurality of operations comprising:
determining an angle of each nacelle of each wind turbine of the plurality of wind turbines {[0044], [0082], yaw angle};
determining a wind direction at each nacelle of each wind turbine of the plurality of wind turbines {[0039]} the determining comprising;
receiving one or more measurement signals from a wind sensor of the at least one nacelle {[0039], [0044]}
calculating the wind direction at each nacelle of each wind turbine of the plurality of turbines using the one or more measurement signals {[0039], [0044]; implicit disclosure MPEP 2144.01 raw measurement data has to analyzed to correspond to wind direction}
generating a wake estimation model of the wind farm in real-time {[0064], Figure 7 (161)} using the wind directions and the angles of each nacelle of each wind turbine of the plurality of wind turbines {[0073]-[0074]};
running the wake estimation model of the wind farm to determine one or more optimal operating parameters for the plurality of wind turbines of the wind farm that maximize energy production of the wind turbine {[0065]-[0066], Figure 7 (154)};
and, operating the wind farm using the one or more optimal operating parameters so as to optimize wake management of the wind farm {[0065-066], Figure 7 (157)}.
Lund is silent regarding the details of particular sensors {[0039]-[0040]} and therefore silent regarding:
one or more position localization sensors, comprising one or more real-time kinematic (RTK) sensors and one or more inertial navigation system (INS) sensors, for generating position data relating to the nacelle
wherein the position data from the nacelle includes:
receiving three-dimensional or two-dimensional position data from the one or more RTK sensors and
receiving three-dimensional or two-dimensional acceleration data from the one or more INS sensors
Wilson pertains to wind farm analysis regarding wakes.  Wilson teaches one or more position localization sensors for generating position data relating to the nacelle {[0014], [0017]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have position data for each of the nacelles of the individual wind turbines of the wind farm as taught by Wilson and this data be used in the controller of Lund.  One of ordinary skill in the art would be motivated to do so this data is highly relevant in evaluating wakes {Wilson [0046]} and Lund teaches any number and type of sensor may be employed at any location {Lund [0040]}.
Weber pertains to wind turbine sensors.  Weber teaches:
the one or more position localization sensors comprising at least one real-time kinematic sensor {[0009]} and
wherein receiving the position data from at least one nacelle of the plurality of wind turbines includes receiving three-dimensional or two-dimensional position data from the one or more RTK sensors {[0009]-[0010]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the position sensors of the combination of Lund and Wilson be real-time kinematic sensors.  One of ordinary skill in the art would be motivated to do so for highly accurate measurements of position {Weber [0009]}. 
McCorkendale pertains to wind turbine sensors for determine the position indicative of the yaw.  McCorkendale teaches:
the one or more position localization sensors comprising one or more inertial navigation system (INS) sensors {[0016]}
 wherein receiving the position data from at least one nacelle of the plurality of wind turbines includes receiving three-dimensional or two-dimensional position data from the one or more INS sensors {[0016]-[0017] INS sensors send acceleration data}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have INS sensors in addition to the real-time kinematic sensors of Weber.  One of ordinary skill in the art would be motivated to do so have various measurements of the wind turbine position/acceleration to be used as data for the controllers {McCorkendale [0016]} and for basic reasons such as redundancy.   
Additionally, Lund is silent about the yaw angle being measured with respect to an absolute reference such as true north based on the position data.
Wilson teaches the yaw measurements (nacelle direction) are measured with respect to an absolute reference based on the position data {[0017], this is required to form a median direction for the wind farm as described}.  Wilson may not say specifically the direction with respect to true north, but as long as the nacelle directions are known for the farm they can be determined with respect to true north or any other direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the yaw measurement of Lund be measured in reference to an absolute direction such as true north as taught by Wilson.  One of ordinary skill in the art would be motivated to do so as this would be beneficial for the realistic representation of the farm {Lund [0073]}. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of Wilson, Weber, and McCorkendale as applied to claim 3 above, and further in view of Massimo (U.S Pre-Grant Publication 20090090815) hereinafter Massimo.
Regarding claim 4, the combination of Lund, Wilson, Weber, and McCorkendale teaches the method of claim 1.  The combination is silent with regards to what occurs when an INS sensor faults, and therefore silent regarding when the one or more INS sensors experience a fault, disabling receiving of the acceleration data from the one or more INS sensors.
Massimo pertains to the same problem as applicant how to utilize multiple sets of sensor data and is therefore analogous art.  Massimo teaches when the one or more INS sensor faults {[0060] sensors measure acceleration}, disabling receiving of the acceleration data from the one or more INS sensors {[0084], other measures are used}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in case of an acceleration sensor fault, to not use that sensor’s data as taught by Massimo and using another set of data, such as the GPS location data, to calculate the acceleration using a Kalman filter.  One of ordinary skill in the art would be motivated to do so in order to have a redundant system in case sensor faults {Massimo [0084]}.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of Wilson, Weber, McCorkendale, and Massimo as applied to claim 4 above, and further in view of Hammerum et al. (U.S Pre-Grant Publication 20190072071) hereinafter Hammerum.
Regarding claim 5, the combination of Lund, Wilson, Weber, McCorkendale, and Massimo further teaches when the one or more INS sensors experience a fault, maintaining operation of at least one Kalman filter to output one or more acceleration signals to enable fault intolerant control {[Massimo [0084]}.
The combination Lund, Wilson, Weber, McCorkendale, and Massimo is silent regarding the fault intolerant control being for tower damping.
Hammerum pertains to wind turbine control systems.  Hammerum teaches acceleration data may be used for tower damping {[0040]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fault intolerant acceleration data of the combination of Lund, Wilson, Weber, McCorkendale, and Massimo for the tower damping purposes.  One of ordinary skill in the art would be motivated to do so as acceleration data is commonly used for active tower damping which reduces vibrations {Hammerum [0040]}.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gregg et al. (U.S Pre-Grant Publication 20150345476) teaches nacelle position as a factor in wake estimation and calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799